Citation Nr: 1753899	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-43 128	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1. Entitlement to service connection for a right upper extremity disability manifested by chronic pain, to include as secondary to service-connected right ulnar neuropathy with scar. 

2. Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU). 



ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1978 to January 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2016 rating decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the New York, New York RO. 

In September 2010 and January 2017, the Board remanded the claims for further development.  

The Board notes that an August 2017 supplemental statement of the case (SSOC) included the issue of entitlement to a rating in excess of 10 percent for right ulnar neuropathy, with scar, as an issue on appeal.  However, the Board's January 2017 decision denied a rating in excess of 10 percent.  The Board decision is final and that issue is no longer on appeal before the Board.  There is no indication the Veteran has subsequently filed and perfected an appeal of any later RO decisions denying any claim for increase.  Therefore, the Board will not further address that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  Specifically, the record shows that there are Social Security Administration (SSA) records outstanding that potentially contain evidence pertinent to the claims on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations giving rise to a reasonable belief that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  

VA treatment records obtained pursuant to the January 2017 remand indicate that the Veteran was receiving SSA disability benefits.  Specifically in treatment notes dated in February 2016, the Veteran reported that he had been receiving social security disability since 2010 for disabilities including nerve pain.  It is unclear if he had continuously received SSA disability since that time or if he continues to receive those benefits.  The SSA records may contain statements and medical records regarding the Veteran's right upper extremity disability or his unemployability that would help in the adjudication of the claims on appeal.  Therefore, the Board finds that a remand for SSA records is necessary. 

Accordingly, the case is REMANDED for the following actions:

1. Request a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA. 

2. After undertaking the above actions and any other necessary development, then review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




